Citation Nr: 1638948	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously disallowed claim of entitlement to service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder (PTSD)).

2.  Entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD), variously diagnosed to include a depressive disorder.



REPRESENTATION

Appellant represented by:	Peter Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision, in which the RO determined that new and material evidence had not been submitted to reopen the claim for service connection for an acquired psychiatric disorder (claimed as PTSD).  The Veteran filed a notice of disagreement (NOD) in July 2011.  The RO furnished a statement of the case (SOC) in April 2013.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in May 2013.

This claim was previously before the Board in March 2016, but was remanded so that the Veteran may be provided with a requested hearing.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge on April 18, 2016; at which time, The American Legion represented the Veteran as his appointed accredited representative.  See March 2011 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative (signed and executed by the Veteran on March 11, 2011).  A copy of the transcript has been associated with the claims file and has been reviewed accordingly.

Upon review, the information of record reveals that on April 21, 2016, the Veteran and Attorney Peter J. Meadow, both signed and executed VA Form 21-22a, Appointment of Individual as Claimant's Representative, which appoints Attorney Meadows as Power of Attorney with his representation of the Veteran specifically limited to the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD.

The Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for PTSD.  At the time of the prior denials, there was no evidence that this disorder or any other psychiatric disorder had been clinically diagnosed.  As such, diagnoses of any presently existing psychiatric disorder, to include PTSD and a depressive disorder, since the previous denials cannot constitute a different diagnosed disease or injury.  As such, the Board finds that the Veteran is seeking service connection for the same disability (any acquired psychiatric disorder, claimed as PTSD) as that for which service connection was originally denied in January and June of 1994.  Thus, new and material evidence is required to reopen the claim of service connection for an acquired psychiatric disorder (claimed as PTSD).

As the Board must first decide whether new and material evidence has been received to reopen the claim for service connection before it can address the matter on the merits-and in light of the Board's favorable action on the Veteran's petition to reopen the claim-the Board has characterized the appeal as encompassing the two issues listed on the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 V.3d 1366 (Fed. Cir. 2001).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The issue of entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD), variously diagnosed to include a depressive disorder, is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In unappealed rating decisions in January 1994 and June 1994, the RO denied service connection for an acquired psychiatric disorder (claimed as PTSD); and the decisions are final.

2.  The evidence added to the record since the June 1994 rating decision was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate claim and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder (claimed as PTSD).


CONCLUSION OF LAW

Subsequent to the final June 1994 rating decision, new and material evidence has been presented to reopen the claim of service connection for an acquired psychiatric disorder (claimed as PTSD).  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.303, 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, has expanded the duty of VA to notify the claimant and the representative, and has enhanced its duty to assist the claimants in developing the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In light of the Board favorable action on the Veteran's petition to reopen the claim of service connection for an acquired psychiatric disorder (claimed as PTSD), and finding new and material evidence sufficient to reopen that claim, the Board finds that no further action is required to comply with VCAA in regards to the matter concerning the petition to reopen.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

The Board finds that the AOJ has substantially complied with previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


Legal Criteria

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD) in January 1994 and June 1994 rating decisions, and because the Veteran did not initiate an appeal, the doctrine of finality, as enunciated in 38 U.S.C.A. § 7105(c) (West 2014), applies, and thus the decisions are final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015).

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

If the evidence is new, but it is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312 (1999).  Once the evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

The threshold for determining whether newly submitted evidence raises a reasonable possibility of substantiating the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but should also include whether the evidence could reasonably substantiate the claim if the claim was to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See, e.g., Evans v. Brown, 9 Vet. App. 273 (1996).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  See King v. Brown, 5 Vet. App. 19, 21 (1993).


Analysis

The Veteran seeks to reopen the previously denied claim of service connection for an acquired psychiatric disorder (claim as PTSD).

The January 1994 rating decision denied the Veteran's claim seeking service connection for an acquired psychiatric disorder (claimed as PTSD).  That decision was predicated on the findings that there was no evidence showing a current diagnosis of any psychiatric disorder, to include PTSD, and that there was no evidence of a relationship to service.  The evidence on file at the time of this rating action consisted of the Veteran's statements of an in-service stressor; service treatment records showing treatment for alcohol and drug abuse, but indicating no treatment or diagnosis of any acquired psychiatric disorder; outpatient treatment records indicating no diagnosis of any acquired psychiatric disorder that was related to military service; and a December 1993 VA examination indicating a diagnosis of polysubstance abuse, but showing no diagnosed psychiatric disorder.  The RO notified the Veteran of this decision on January 31, 1994.

In a June 1994 rating decision, the RO continued and confirmed the previous denial of service connection for an acquired psychiatric disorder (claimed as PTSD) on the basis that the record evidence showed no current diagnosis of any acquired psychiatric disorder, and that there was inadequate evidence to show that any in-service stressors had occurred.  The Veteran was notified of this decision on June 14, 1994.

The Veteran did not initiate an appeal of either the January 1994 or June 1994 rating decisions, and thus the decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The new evidence of record submitted after the June 1994 rating decision includes private medical records, VA medical records, statements from the Veteran and his representative, and his testimony during the April 2016 Board hearing.  The private and VA medical records indicate that the Veteran has a current psychiatric disorder variously diagnosed as PTSD, anxiety disorder, bipolar disorder, and depressive disorder.  In a July 2016 statement, the Veteran, by and through his attorney, makes reference to a July 2016 private medical statement (prepared by C.L.K., Licensed Professional Counselor (LPC)), and maintains that the July 2016 medical statement identifies the acquired psychiatric disorder not as PTSD, but rather as a "depressive disorder," and attributes the diagnosed depressive disorder to his military service.  Upon review of the July 2016 medical statement, C.L.K., LPC, comments that the Veteran is actually suffering from a depressive disorder, and he expresses the opinion that such depressive disorder at least as likely as not had its origins in and is related to the Veteran's active military service.

The new and material evidence relevant to reopening the Veteran's claim for service connection for an acquired psychiatric disorder include medical evidence of a current diagnosis of a depressive disorder (and not PTSD) and a medical opinion relating such depressive to the Veteran's period of service, which is neither cumulative nor redundant, relates to unestablished facts, and raises a reasonable possibility of substantiating the claim.  Accordingly, presuming its credibility, the evidence received since the June 1994 rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a), and provides a basis to reopen the claim of service connection for an acquired psychiatric disorder (claimed as PTSD).

REMAND

Having found that the Veteran has successfully reopened the claim for service connection for an acquired psychiatric disorder (claimed as PTSD), the Board must now conduct a de novo review.  Since the record evidence includes various diagnoses of PTSD, anxiety disorder, bipolar disorder, and a depressive, and also includes evidence indicating that the Veteran actually suffers from a depressive disorder (and not PTSD), the Board broadly construes the issue, for purposes of this appeal, as entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD), variously diagnosed to include a depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In the July 2016 private medical statement, C.L.K, LPC, related that the Veteran reported having been trained by special forces and was assigned to secret activities in Central America (which the clinician acknowledged have not been fully documented) while he served on active duty; and, that during this time, the Veteran reported being involved in an ambush and being exposed to traumatic events.  Following which, the Veteran suffered a "breakdown" while in the military and became later dependent on alcohol and drugs.  Accordingly to C.L.K., the Veteran actually is suffering from a depressive disorder, and that such depressive disorder at least as likely as not had its origins in and is related to the Veteran's active military service.  In formulating this opinion, C.L.K. comments that he conducted a clinical interview with the Veteran, and reviewed pertinent VA records, which included information on his active service and medical history.

Service personnel records reflect that the Veteran served during peacetime from July 1980 to April 1982, with a military occupational specialty (MOS) of an infantryman.  See DD Form 214.  Also, these records contain letters of appreciation (dated April and May of 1981) showing the Veteran's successful completion of Tactical Field Exercise, Brigade Tactical Field Exercise, Annual Inspectors General Inspection, Skill Qualification Testing Cycle, and Jungle Warfare Training Course (designating him as a "Jungle Expert"), while on active duty at Fort Clayton, Panama.  Given these circumstances, further development is warranted to in order to undertake efforts to obtain independent evidence that may corroborate whether any or all of the above noted tactical field exercises, testing cycles, and jungle warfare training involved the Veteran being a member of the special forces, his being assigned to special activities, and/ or his being exposed to an ambush, which he purports to have saved a Sargent's life (Sgt. Miller) and to have witnessed the deaths of women and children, during the time that he was stationed at Fort Clayton, Panama.  Inasmuch as it appears that additional action by VA may be fruitful in either obtaining additional pertinent information or documenting that the putative records cannot be obtained, the Board determines that further development is warranted.

Accordingly, in order to the give the Veteran every consideration with respect to present appeal, it is the opinion of the Board he case is REMANDED for the following action:

1. Please contact the appropriate service department entity (or its equivalent) and request documentation as to whether the Veteran was being training to become a member of the special forces during the time of his tactical field exercises, testing cycles, and jungle warfare training, in April and May of 1981, when he was stationed at Fort Clayton, Panama; and if so, whether there is any documentation that the Veteran was assigned to any unit that (1) performed secret activities in Central America, or (2) was exposed to an ambush, leading to the recuse of a Sgt. Miller and/ or casualties of women and children, when he served on active duty in Central America from April 1981 until his discharge from service in April 1982.  Any information obtained should be associated with the claims file.  If such records are unavailable, or the search yields negative results, it should be so documented in the claims file, along with an explanation for the negative results (e.g., record of unavailability).

2. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above (e.g., an examination for a nexus opinion if there is independent evidence to verify the Veteran's claimed in-service events), and re-adjudicate the claim of service connection for an acquired psychiatric disorder (claimed as PTSD), variously diagnosed to include a depressive disorder.  If it remains denied, furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if otherwise in order, for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


